      Case 1:14-md-02542-VSB-SLC Document 939 Filed 05/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  X
IN RE: KEURIG GREEN MOUNTAIN                       :
SINGLE-SERVE COFFEE ANTITRUST                      :      Case No. 1:14-md-02542-VSB-SLC
LITIGATION                                         :
                                                   :      ECF Case
                                                   :
                                                   :      DECLARATION OF JAMES
                                                   :      HOWARD IN SUPPORT OF
                                                   :      MOTION FOR ADMISSION
                                                   :      PRO HAC VICE
                                                   :
                                                   :
                                                  X


       James Howard, an attorney duly admitted to practice law before the courts of the State of

Washington and District of Columbia, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.      I am a partner at the firm Davis Wright Tremaine LLP and submit this affidavit

pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York in support of my Motion for an Order for Admission Pro Hac Vice to

appear as counsel for Non-Party Amazon.com, Inc. (“Amazon”) in the above-captioned action.

       2.      I am a member and in good standing of the bar of the state of Washington and the

 District of Columbia. Attached hereto are true and correct copies of certificates of good

 standing issued within the past 30 days by the State Bar of Washington (Exhibit A) and the

 District of Columbia (Exhibit B).

       3.      I have never been convicted of a felony.

       4.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       5.      There are no disciplinary proceedings presently against me.

       6.      I declare under penalty of perjury that the foregoing statements are true and

correct.
     Case 1:14-md-02542-VSB-SLC Document 939 Filed 05/06/20 Page 2 of 2




Executed on May 6, 2020            Respectfully Submitted,
in Seattle, Washington



                                   By:       /s/ James Howard_______
                                   James Howard
                                   Davis Wright Tremaine LLP
                                   920 Fifth Avenue, Suite 3300
                                   Seattle, Washington 98104
                                   Tel: (206) 757-8336
                                   Fax: (206) 757-7336
                                   Email: jimhoward@dwt.com
